— Appeal by the defendant from a judgment of the County Court, Suffolk County (Namm, J.), rendered May 9, 1990, convicting him of robbery in the third degree and grand larceny in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea should be vacated because the court imposed a sentence greater than that bargained for is unpreserved for appellate review (see, People v Pellegrino, 60 NY2d 636). In any event, the defendant was given the opportunity to withdraw his plea and go to trial before opting to accept the sentence imposed. The court made its determination based upon the defendant’s rejection from a drug rehabilitation program, the recommendation of the probation officer’s presentencing report, its observation of the defendant, and its familiarity with the facts and circumstance underlying the conviction. The record reflects that the sentencing court, after careful thought, was of the sound opinion that society’s interest would best be served by this sentence and, under the circumstances herein, it should not be disturbed (People v Suitte, 90 AD2d 80).
We have considered the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Sullivan, Harwood, Miller and O’Brien, JJ., concur.